Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Stanley M. Erjavac on 8/22/2022.
The application has been amended as follows: 
Claim 5 has been cancelled.
In claim 6, at line 2, after “protrudes”, ‘toward the caulking plate’ has been deleted and -- away from the core portion-- has been inserted. 
In claim 12, at line 2, after “protrudes”, ‘toward the caulking plate’ has been deleted and -- away from the core portion-- has been inserted. 
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Garret’s 267 is the closest but fail to disclose that a first joint between the duct and the core portion and a second joint between the duct and the caulking plate,  are distanced from each other in a flow direction of the first fluid by a predetermined distance and the rib extends in a longitudinal direction of the core portion intersecting the stacking direction and the flow direction of the first flow, in combination with other limitations. One of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the invention as claimed.  
For at least the foregoing reasons, the prior art neither anticipated nor renders obvious the present invention as set forth in the independent claim. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763